Citation Nr: 0400929	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-01 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to exposure to herbicides. 

2.  Entitlement to service connection for a respiratory 
disability to include asthma and emphysema.

3.  Entitlement to service connection for an eye disability. 

4.  Entitlement to service connection for a brain disability. 

5.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  Service personnel records indicate that the 
veteran was awarded the Combat Infantryman's Badge.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in August 1998 
and June 2000 of the Department of Veterans Affairs (VA) 
Regional Office in Washington, D.C. (the RO) which denied 
entitlement to service connection for a respiratory 
disability to include asthma and emphysema, an eye 
disability, a brain disability, and peripheral neuropathy.  

In a September 2002 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating from August 31, 1998.  In a 
January 2003 statement, the veteran's representative (at that 
time) expressed disagreement with the 30 percent evaluation 
assigned to the PTSD.  The Board notes that a statement of 
the case was not issued with respect to this issue.  This 
matter is addressed below.  

In June 2003 the veteran's appeal was certified to the Board.  
In October 2003, the veteran's then representative, a private 
attorney, submitted a letter to the Board with a copy sent to 
the veteran, in which he wrote that he was withdrawing as the 
veteran's representative.  There is no indication in the 
record that the attorney had previously agreed to act as the 
veteran's representative in the appeal, and the attorney had 
not acted on the veteran's behalf before the Board.  
Accordingly, the Board finds that the attorney made a valid 
withdrawal of representation.  38 C.F.R. § 20.608(a),(b) 
(2003).  

The issues of entitlement to service connection for an eye 
disability, a brain disability, and a respiratory disability 
are addressed in the remand portion of this decision.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran's peripheral neuropathy is not related to 
service or to exposure to herbicides, and was first 
manifested several years after service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active duty, may not be so presumed, nor may the veteran's 
peripheral neuropathy be presumed to have been incurred as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In letters dated in February 2000 and July 2001, VA notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  Thus VA 
complied with the notice requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.  All available service medical records were 
obtained.  Pertinent VA treatment records were obtained.  
There is no identified relevant evidence that has not been 
accounted for.  In an April 2000 statement, the veteran 
indicated that a Dr. Nelson had treated his right hand and 
diagnosed arthritis.  The veteran indicated that he was going 
to submit such records to the VA in support of his claim.  
Such treatment records were not submitted.  The Board finds 
that such records do not appear relevant to the claim for 
service connection for peripheral neuropathy since the 
veteran is not asserting that Dr. Nelson treated him for 
peripheral neuropathy or diagnosed this disability.  

The veteran was afforded VA examinations in February and July 
2002.  VA has not obtained a medical opinion as to the 
relationship between current peripheral neuropathy and 
service.  As will be discussed in greater detail below, there 
is no competent evidence that the current neuropathy is 
related to service.  Therefore, such an opinion is not 
needed.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran was scheduled for a hearing before the Board in 
Washington, D.C. in December 2003; the veteran failed to 
report to the hearing.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the substantive law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  In Wade v. West, 11 Vet. App. 302 (1999), 
the Court held that 38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

Acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6). 

The last date on which the veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Service records show that the veteran served in the Republic 
of Vietnam during the Vietnam era from April 22, 1968 to 
April 16, 1969.  The service personnel records show that he 
was awarded the Combat Infantryman's Badge.  Since the 
service records show that the veteran engaged in combat, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303 (d) are for 
consideration.  As noted above, under 38 U.S.C.A. § 1154(b), 
a veteran who engaged in combat, may use satisfactory lay 
evidence to show that an injury or disease happened in 
service.  However, in the present case, the law creates a 
presumption that the veteran was exposed to herbicides while 
in Vietnam, regardless of whether he served in combat.  
38 U.S.C.A. § 1116(f).

As noted above, acute and subacute peripheral neuropathy is a 
disease subject to presumptive service connection on the 
basis of herbicide exposure under 38 U.S.C.A. § 1116(a) and 
38 C.F.R. § 3.309(e).  

The medical evidence shows that the veteran currently has 
alcoholic peripheral neuropathy.  However, there is no 
medical evidence of acute or subacute peripheral neuropathy, 
defined as transient peripheral neuropathy.  

In any event, pertinent regulations require that the acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6).  In the present case, the veteran's 
last date on which he was exposed to an herbicide agent was 
April 16, 1969.  The medical evidence shows that peripheral 
neuropathy did not manifest within a year from April 16, 
1969.  There is no evidence of complaints, symptoms or 
diagnosis of peripheral neuropathy in the service medical 
records.  An August 1969 separation examination report 
indicates that neurological examination was normal.  There is 
no medical evidence of peripheral neuropathy manifested to a 
degree of ten percent or more from April 1969 to April 1970.  
The medical evidence of record establishes that the veteran's 
peripheral neuropathy first manifested in 2002, over 20 years 
after service separation.  

Thus, the Board finds that service connection for peripheral 
neuropathy, as secondary to herbicide exposure is not 
warranted on a presumptive basis.  There is no competent 
evidence linking the current peripheral neuropathy to 
herbicide exposure.  Since there is no evidence of acute or 
subacute peripheral neuropathy and the medical evidence 
establishes that the peripheral neuropathy did not manifest 
within one year from the last date of exposure to herbicide 
but manifested many years after exposure.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
peripheral neuropathy as secondary to herbicide exposure.  
The claim is therefore denied.  

The Board has also analyzed whether service connection is 
warranted for peripheral neuropathy on a direct basis.  As 
noted above, service medical records do not reflect findings 
or diagnosis of peripheral neuropathy.  A February 1980 
herbicide examination report is silent for complaints or 
findings of peripheral neuropathy.  A February 1982 
examination report indicates that examination of the nervous 
system was within normal limits.    

There is no evidence of peripheral neuropathy until more than 
30 years after service.  The medical evidence of record shows 
that the veteran's peripheral neuropathy first manifested in 
2002.  A March 2001 VA treatment record notes that 
examination revealed no evidence of peripheral neuropathy.  A 
February 2002 VA examination report indicates that 
examination of the central nervous system revealed impaired 
vibration sense and absent ankle reflexes in the lower 
extremities bilaterally.  The diagnosis was alcoholic 
peripheral neuropathy.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of peripheral neuropathy soon after 
service separation.  There is no competent evidence of a 
manifestation of peripheral neuropathy to a compensable 
degree within one year from service separation.  As noted 
above, the medical evidence of record shows that peripheral 
neuropathy first manifested in 2002.  Thus, service 
connection for peripheral neuropathy on a presumptive basis 
is not warranted.  See 38 C.F.R. § 3.307, 3.309. 

There is no medical evidence of a relationship between the 
current peripheral neuropathy and service.  In Boyer; supra, 
the Federal Circuit held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted competent 
evidence of a connection between service and his peripheral 
neuropathy.  The medical evidence shows that the peripheral 
neuropathy first manifested many years after service and it 
is due to alcoholism.  The medical evidence of record 
establishes that the veteran did not have peripheral 
neuropathy in service.  Thus, the Board finds that service 
connection for peripheral neuropathy is not warranted, since 
the preponderance of the evidence shows that the peripheral 
neuropathy did not manifest in service but first manifested 
many years after service and there is no medical evidence of 
a relationship between the current peripheral neuropathy and 
service.  The Board concludes that the claim must therefore 
be denied.  

Since the preponderance of the evidence is against the claim 
for service connection for peripheral neuropathy, the benefit 
of the doubt doctrine is not for application with regard to 
this claim.  VCAA; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for peripheral neuropathy is denied.  



REMAND

Regarding the issue of entitlement to service connection for 
a respiratory disability, the Board notes that relevant VA 
treatment records were associated with the claims folder 
subsequent to the issuance of the September 2002 supplemental 
statement of the case.  The VA treatment records in question 
are from the VA medical facility in Washington D.C. and are 
dated from June 2001 to December 2002 and such records show 
treatment of a respiratory disability.  Review of the record 
further reveals that the RO has not yet considered this 
evidence.  In accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

Regarding the issues of entitlement to service connection for 
an eye disability and a brain disability, the Board finds 
that another VA examination is necessary.  The VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

The veteran contends that he has an eye and brain disability 
that was incurred in service.  Service medical records show 
that during the veteran's period of service, a congenital 
abnormality of the left eye was detected.  An April 1967 pre-
induction examination report indicates that the veteran's 
distant vision was 20/20 in the right eye and 20/30 in the 
left eye, corrected to 20/20.  A February 1968 service 
medical record indicates that the veteran had complaints that 
his eyes were blurry.  Service medical records dated in March 
1968 indicate that the veteran underwent an ophthalmologic 
examination.  It was noted that the veteran had complaints of 
blurred vision in the distance.  The veteran's vision (far) 
without correction was 20/20 in the right eye and 20/25 in 
the left eye.  Examination of the fundi and media was 
negative.  A July 1969 service medical record indicates that 
the veteran complained of mild pain in the left eye for 
several days.  The veteran was sent to ophthalmology for an 
examination.  A July 17, 1969 service medical record 
indicates that examination of the left eye reveled that the 
left fundi was abnormal with increased tortuous veins.  The 
right eye was within normal limits.  The veteran was referred 
to ophthalmology.  

An August 14, 1969 EENT clinic record indicates that the 
veteran reported that he had been unable to see clearly out 
of the left eye for one year.  Visual acuity in the right eye 
was 20/20.  Visual acuity in the left eye was 20/30 corrected 
to 20/20.  The fundi of the right eye were within normal 
limits.  The fundi of the left eye were dilated and tortuous.  
There was pigmentary sheathing.  The impression was 
congenital abnormality versus arteriovenous malformation.  An 
August 21, 1969 record from the EENT clinic indicates that 
the left eye represented a congenital abnormality of vessels 
of the left eye; the staff doubted Von Hoppels.  An August 
1969 separation examination report indicates that the 
veteran's distant vision was 20/20 in the right eye and 20/30 
in the left eye, corrected to 20/20.  Near vision was 20/20 
in the right eye and 20/40 in the left eye corrected to 
20/20.  

More recent medical evidence shows that racemose angioma in 
the left eye has been diagnosed.  A May 2001 VA eye clinic 
treatment record indicates that the veteran complained of 
having decreased vision in the right eye and a history of 
decreased peripheral vision in both eyes with blood in the 
left eye at that time.  The impression was venous tortuosity 
of the left eye, differential includes arteriolar-venous 
laformation and partial occlusion.  In a May 2001 addendum, 
the staff ophthalmologist reviewed the findings and rendered 
a diagnosis of racemose angioma and refractive error.  A July 
2002 VA examination report reflects a diagnosis of mild 
hyperopia with astigmatism in the left eye and racemose 
angioma in the left eye.  A VA examination is necessary to 
determine whether the racemose angioma is a disease process 
or a congenital defect or abnormality.  If it is determined 
that the racemose angioma is a disease process, a medical 
opinion is necessary to determine whether this disease first 
manifested in service or was aggravated during service.
 
As noted by in the Introduction, in September 2002 rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent rating from August 31, 1998.  In a 
January 2003 statement, the veteran's representative (at that 
time) expressed disagreement with the 30 percent evaluation 
assigned to the PTSD.   

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) to determine the nature and 
etiology of the racemose angioma and any 
other current eye or brain disabilities.  
The examiner(s) should specify all 
current diagnoses.  The veteran's VA 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner(s) 
for review in connection with the 
examination.  The examiner(s) should 
provide an opinion addressing the 
following questions:

(a)  Is the racemose angioma a disease 
process or a congenital defect or 
abnormality? 

(b)  If the racemose angioma is a disease 
process, is it at least as likely as not 
(probability of 50 percent or more) that 
this disease first manifested in service 
or is medially related to the veteran's 
period of service?

(c)  Did the racemose angioma exist prior 
to service and if so, did the racemose 
angioma increase in severity during 
service?  If the racemose angioma 
increased in severity during service, was 
the increase due to the natural progress 
of the disease?  

(d)  Did any current brain or eye 
disability have its onset in service or 
undergo a permanent increase in severity 
during service? 
 
All tests deemed to be necessary by the 
examiner(s) should be conducted.  The 
examiner(s) should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's claims 
folder.

2.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an initial disability evaluation in 
excess of 30 percent for PTSD.  The Board 
will further consider this issue only if 
the veteran submits a timely substantive 
appeal.

3.  Then the RO should readjudicate the 
issues of entitlement to service 
connection for an eye disability, a brain 
disability, and respiratory disability.  
If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



